 


 HR 6902 ENR: To designate the facility of the United States Postal Service located at 513 6th Avenue in Dayton, Kentucky, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 6902 
 
AN ACT 
To designate the facility of the United States Postal Service located at 513 6th Avenue in Dayton, Kentucky, as the Staff Sergeant Nicholas Ray Carnes Post Office. 
 
 
1.Staff Sergeant Nicholas Ray Carnes Post Office 
(a)DesignationThe facility of the United States Postal Service located at 513 6th Avenue in Dayton, Kentucky, shall be known and designated as the Staff Sergeant Nicholas Ray Carnes Post Office.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Staff Sergeant Nicholas Ray Carnes Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
